cca_2019042914360852 id uilc number release date from sent monday date pm to cc bcc subject re equitable subrogation -sec coordination on the surface the requirements for equitable subrogation may appear to have been satisfied but the facts in your case are distinguishable from the facts in han which you cited and is often cited as it generally sets out the equitable subrogation requirements generally equitable subrogation is potentially at issue where a claimant with a lien junior to the ftl has satisfied the debt owed a lien interest that is senior to the ftl here the person has paid off the taxpayer’s tax_lien liabilities and now seeks not subrogation having paid off a lien senior to the ftl but rather a refund but the non-taxpayer ex-wife does not have a refund claim she should have made a request for discharge under sec_6325 that is the provision that allows people non-taxpayers who own property encumbered with a ftl to pay the amount of the lien as determined by the service then file a refund_suit under sec_7426 if they disagree with the amount required by the service that is the only remedy available to people in this situation this ex-wife is in a position very similar to lori williams in 514_us_527 the government lost in part because the court found that williams did not have a viable remedy so the court provided her one-a refund action sec_6324 and sec_7426 was enacted now people in that situation have a remedy but it is the exclusive remedy in response to the outcome in that case the statutory scheme set out in
